 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   CASEY L. CLARK,                                   Case No. 1:19-cv-00196-JDP

10                  Plaintiff,                         ORDER FOR ADDITIONAL BRIEFING ON
                                                       THE APPROPRIATE STANDARD OF
11          v.                                         REVIEW, NOT TO EXCEED FIFTEEN
                                                       PAGES
12   COMMISSIONER OF
     SOCIAL SECURITY,                                  THIRTY-DAY DEADLINE
13
                     Defendant.
14

15        Claimant Casey L. Clark has requested judicial review of the Social Security

16   Administration’s denial of his application for disability insurance benefits. On March 12,

17   2020, the court heard argument from the parties. At the hearing, the parties were

18   (understandably) not in a position to argue at length about the appropriate standard of review—

19   an issue merely touched on in briefing. See ECF No. 16 at 5 n.3. The court will therefore

20   order additional briefing on the standard of review—and, in particular, the relationship

21   between the Ninth Circuit’s “clear and convincing reasons” standard and recent administrative

22   guidance from the Social Security Administration. See, e.g., Trevizo v. Berryhill, 871 F.3d

23   664, 678 (9th Cir. 2017) (“We have established a two-step analysis for determining the extent

24   to which a claimant’s symptom testimony must be credited.”); Soc. Sec. Ruling 16-3p, 81 Fed.

25   Reg. 14,166, 14,166 (Mar. 16, 2016) (“This Ruling provides guidance about how we evaluate

26   statements regarding the intensity, persistence, and limiting effects of symptoms in disability

27   claims.”). Such briefing should address the origins of the “clear and convincing reasons”

28
 1    standard and the degree of deference the court owes to administrative interpretations that may        `

 2    conflict with it (if any).

 3            No later than thirty days from the date of this order, the parties should file supplemental

 4    briefs, not to exceed fifteen pages, that address the above issues related to the appropriate

 5    standard of review—as well as related issues related to the standard of review that the parties

 6    may deem important.1

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      March 18, 2020
10                                                          UNITED STATES MAGISTRATE JUDGE
11

12    No. 205.
13

14

15

16

17

18

19
20

21

22

23

24

25    1
       Given the potential complexity of this issue and the unusual events now occurring in our
26    country with the appearance of COVID-19, the court recognizes that the parties may require
      more than the 30 days allotted herein to complete briefing. If this proves to be the case, the
27    parties should request additional time.
28


                                                        2
